Title: From George Washington to Thomas Johnson, 27 June 1794
From: Washington, George
To: Johnson, Thomas


               
                  Dear Sir,
                  Mount Vernon 27th June 1794.
               
               I regret not having met you at the Federal City, on my way home; and was concerned for the cause of the disappointment.
               I have made no choice yet of persons to supply the places of yourself & Doctr Stuart, as Commissioners; nor, in truth, do I know on whom to fix for this purpose, at this stage of the business, & under present circumstances.
               Mr Greenleaf gave me some reasons to believe that you were about to become a resident of the Federal City. I was pleased therewith; because it created a hope (if this should happen) that you might find it convenient to remain in your present office; and because experience has shewn the expediency of the Commissioners, or one of them at least, residing on the spot.
               It is too much, I am satisfied, to expect such attendance & services as they have rendered for their present allowance; nor was it ever intended, by me, to impose so much on them for such compensation. My ideas (as my letters to all, or some of the Gentlemen will prove) always were, that it was the part of a Superintendant to perform what has been done by the Commissioners themselves. But I see a greater difficulty since the trials that have been made than I did before, in getting a man adequate to this business; and therefore some change in the system seems indispensible.
               I cannot, however, think of making any material change in it without placing it at the option of yourself & Doctor Stuart to avail yourselves thereof; altho’ he seems resolved from the last conversation I had with him, against continuing at any rate; but suggested an idea which strikes me, at first sight, favorably, if the law (which I have not by me to consult, nor would wish to bring before Congress for amendment) would justify the measure.  It is, that one of the Commissioners (who should be obliged to reside in the City) shall be the acting person; and be well paid for his superintendance and the particular attention he shall give to the business. That at stated periods, or as occasion might require, the other two, whether of the City or Country, should attend, and be compensated by the day, or otherwise, according to the trouble, or extent of their services. In this case the funds might afford adequate compensation for actual services.
                  
                  And in this case also, it would be gratifying to me, and I dare say to others, if you would be the resident Commissioner, & Superintendant.
               I see but one thing that can be suggested as an objection to such a plan, and that is blending the Offices of Commissioner and Superintendant in the same person; but I can see many advantages that would result from it in the hands of a competent character, on the spot.
               If this plan cannot be adopted, some other & better allowance than the present must be made to the three; all, or some of whom, must reside in the City. But to allow £600 pr annum to each, is more, I conceive, than would meet approbation, although it might not be more than they deserved.
               I would thank you for your full & candid sentiments upon the several parts of this letter, and as soon as convenient. If I am able, from the wrench I got at the lower falls on sunday last, to travel, I shall set off for Philadelphia on thursday next—you will be pleased therefore to direct to me here, or there, according to the time you may receive this letter. With much esteem & regard I am—Dear Sir Yr Most Obedt & Affece
               
                  Go: Washington
               
            